ACCEPTED
                                                                                         03-14-00501-CV
                                                                                                 4684115
                                                                                THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    3/30/2015 8:04:01 AM
                                                                                        JEFFREY D. KYLE
                                                                                                  CLERK
                                No. 03-14-00501-CV
                                        In the
                                                                          FILED IN
                    Third Court of Appeals                         3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS

                                    at Austin                      3/30/2015 8:04:01 AM
                                                                     JEFFREY D. KYLE
                                                                           Clerk
                             COUNTY OF LA SALLE,
                                                     Appellant,
                                          v.
JOE WEBER, in his official capacity as Executive Director of the
            Texas Department of Transportation;  
       THE TEXAS DEPARTMENT OF TRANSPORTATION;  
  TED HOUGHTON, in his official capacity as Chairman of the
            Texas Transportation Commission; and  
JEFF AUSTIN III, JEFF MOSELEY, FRED UNDERWOOD, and VICTOR
 VANDERGRIFF, in their official capacities as Commissioners of
            the Texas Transportation Commission,
                                                     Appellees. 


                      On Appeal from the 353rd District Court 
                            of Travis County, Texas

                U NOPPOSED M OTION T O E XTEND
                   T IME FOR THE R EPLY B RIEF



TO THE HONORABLE COURT OF APPEALS: 

      Appellant requests a 15-day extension of time for its reply brief. The original

due date was March 12, 2015. This motion requests the Court to accept the reply

brief that was electronically filed on March 27, 2015.
                                          I.

      Appellant requests a 15-day extension on the reply brief to March 27, 2015.

                                          II.

      A conference was held with counsel for the Appellees on March 11, 2015

regarding the need for some extension and on March 26, 2015 about this precise

length of extension. The extension is not opposed.

                                          III.

      Added time was needed to appropriately research and analyze the complex

legal issues presented by the State Defendants. These issues took more time than

expected because, in part, the procedural posture of this plea to the jurisdiction did

not require the legal substance of the State Defendants’ jurisdictional arguments to

be fully developed in the trial court. The extension requested will provide the Court

with a reply brief appropriate to the complexity of the substantive issues.

                                          IV.

      These issues are of also public importance. Permitting the extension will also

ensure that the Court has fully heard both sides.




                                          -2 -
                                                 V.

       No previous extensions have been sought for this brief.

                                                 VI.

       The Court has requested paper copies of briefs filed in this case. Paper copies

of this reply brief are being filed today.

                                                 VII.

       No party will be prejudiced by the extension sought. The Court has already

scheduled the case for oral argument on April 22, 2015.

                                                 VIII.

       The Court should grant the requested extension and accept the reply brief

tendered on March 27, 2015 for filing

                                             Respectfully submitted,

                                             /s/ Don Cruse
                                              
                                             Don Cruse
                                             State Bar No. 24040744
                                             LAW OFFICE OF DON CRUSE
                                             1108 Lavaca Street, Suite 110-436
                                             Austin, Texas 78701
                                             [Tel.] (512) 853-9100
                                             [Fax] (512) 870-9002
                                             don.cruse@texasappellate.com

                                             COUNSEL FOR APPELLANT
                                               

                                                 -3 -
                        CERTIFICATE       OF     CONFERENCE

      On March 11, 2015 and March 26, 2015, I conferred with counsel for the
Appellees, who informed me that the motion is not opposed.

                                      /s/ Don Cruse
                                      Don Cruse



                           CERTIFICATE         OF   SERVICE

       I certify that on March 30, 2015, this motion was served on counsel of record
electronically:

            Kristofer S. Monson
            Assistant Solicitor General
            P.O. Box 12548
            Austin, Texas 78711-2548
            Counsel for Appellees

                                      /s/ Don Cruse
                                      Don Cruse




                                          -4 -